UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                        No. 97-5027

MICHAEL ANGELO LANHAM,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Beckley.
Charles H. Haden II, Chief District Judge.
(CR-97-56)

Submitted: May 29, 1998

Decided: July 23, 1998

Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Dismissed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Hunt L. Charach, Federal Public Defender, Brian J. Kornbrath, Assis-
tant Federal Public Defender, Charleston, West Virginia, for Appel-
lant. Rebecca A. Betts, United States Attorney, John L. File, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Michael Angelo Lanham pled guilty to assaulting employees of the
United States, in violation of 18 U.S.C. § 111(a)(1) (1994). The dis-
trict court sentenced Lanham to serve eight months' imprisonment,
one year of supervised release, and ordered Lanham to pay restitution
in the amount of $2,288.83.* Lanham appeals the restitution order,
asserting that the district court abused its discretion by not setting
forth a definite payment schedule or making explicit findings regard-
ing his ability to pay, as required by 18 U.S.C.A.§ 3664(f)(2) (West
Supp. 1998). Finding no error, we affirm.

When Lanham refused to comply with several federal correctional
officers' orders, a physical confrontation with two of the officers
ensued. These officers received medical attention for their injuries
and were absent two days from work. As part of his plea agreement,
Lanham agreed to make restitution in the full amount of each victim's
losses. These losses, which included the victims' medical bills and
lost wages, totaled $2,288.83. At sentencing the district court found
Lanham capable of paying restitution "in the future." The court also
adopted Lanham's presentence report, which indicated that Lanham
received his GED and took some college courses while he was in
prison and that Lanham planned to work as a legal assistant after he
was released from prison. Although the court did not mention a
schedule for Lanham's payments during the sentencing hearing, the
judgment order did state that Lanham was to pay his fine in install-
ments, beginning 30 days after his release and continuing until the
end of his term of supervised release. At sentencing Lanham did not
object to the court's finding that he could pay restitution in the future.

We conclude that the district court's restitution order was proper.
In his plea agreement Lanham expressly agreed to make restitution to
_________________________________________________________________
*The district court structured the eight-month sentence to run consecu-
tively to the eighty-seven month federal drug sentence Lanham was serv-
ing at the time of the assault and the one-year supervised release term to
run concurrently with the four-year term of supervised release imposed
in the earlier sentence.

                     2
his victims. Since Lanham's assault upon the correctional officers was
a crime of violence, the district court was statutorily required to
include an order of restitution as a part of Lanham's sentence. See 18
U.S.C.A. §§ 16, 3663A(a)(1), (c)(1)(A)(I) (West 1994 & Supp. 1998).
Although the court did not announce a definite schedule for Lanham's
payments, the court did give a rough schedule for the payments in its
judgment order. There was no obvious error in that. We read the
court's order to require Lanham to pay his restitution in equal
monthly installments, beginning one month after his release from
prison and continuing throughout his terms of supervised release.
That would give him about four years to pay the restitution.

Of course, the court did not make explicit findings concerning Lan-
ham's ability to pay the specified restitution amount under the terms
set forth in the judgment order. However, the court did adopt the pre-
sentence report, which suggested that Lanham could pay the restitu-
tion because he planned to obtain employment after he was released
from prison. Indeed, the court implicitly considered Lanham's finan-
cial situation (as set forth in the presentence report) when it found that
Lanham did not have the ability to pay a fine at present but would
have the means to pay restitution "in the future." Although the court
could have been more specific with regard to why it concluded that
Lanham had the ability to pay the required restitution amount under
the specified terms, the court's failure to do so was not error in these
circumstances.

AFFIRMED

                     3